Goldman and Henry, JJ. (dissenting).
In order to grant reformation for the plaintiffs, the court must find that there was mutual mistake of the parties or fraud perpetrated upon the plaintiffs by the defendant. There is no proof of any fraud whatsoever. In order to prevail plaintiffs must therefore carry the burden of showing mistake. No clearer statement of this obligation can be found than in Amend v. Hurley (293 N. Y. 587, 595) where the court said: “ Before defendant can be granted reformation, he must establish his right to such relief by clear, positive and convincing evidence. Reformation may not be granted upon a probability nor even upon a mere preponderance of evidence, but only upon a certainty of error (Christopher St. R. Co. v. 23d. St. R. Co., 149 N. Y. 51; Salomon v. North British & M. Ins. Co., 215 N. Y. 214; Susquehanna S.S. Co. v. Andersen & Co., 239 N. Y. 285; Porter v. Commercial Cas. Ins. Co., 292 N. Y. 176).” Not only have the plaintiffs failed to produce such “ clear, positive and convincing evidence ” but the written instrument itself is so clear and unambiguous that to change it as requested by the plaintiffs would be tantamount to the court remaking the contract upon which the parties originally agreed.
The lease as signed was not the first draft presented to plaintiffs. They had made objection to a previous draft and among other changes the same paragraph which is here under consideration was changed at plaintiffs ’ request. The language of the renewal provision very significantly negates the possibility of mistake. Plaintiffs contend that the provision ‘ ‘ of renewing said lease for an additional term of five years and additional terms of five years thereafter ” was changed by the addition of the letter “ s ” to the word “ term ”. To make such, a change in this paragraph would require not only the dropping of the letter “ s ” but the addition of the word “ an ” before the phrase ‘ additional terms ’ ’. As the court said in Amend v. Hurley (supra, p. 595): “ Nor may the defendant secure reformation merely upon a showing that he or his attorney made a mistake. In the absence of fraud, the mistake shown ‘ must be one made by both parties to the agreement so that the intentions of neither *62are expressed in it ’ (Salomon v. North British & M. Ins. Co., supra, p. 219). The court may not compel the plaintiffs [defendant in case at bar] to be bound by a contract which their principal never made (Curtis v. Albee, 167 N. Y. 360, 365).”
Plaintiffs argue that it is unlikely that any landlord would execute a lease providing for indefinite renewals at a rental of but $75 per month. It must be kept in mind that the renewals required a monthly payment of $100 rather than the-original $75. It is further significant as to the understanding of the parties, as found by the trial court, ‘ ‘ That the Defendant spent considerable sums of money, to wit,. $6,390.56 in remodeling, painting and furnishing -said Pharmacy prior to August 1,1962 ’ ’ (the beginning of the third renewal term). Furthermore, plaintiffs received and cashed two checks in payment of rent for the first two months of the third renewal term before they at any time during the 15 years and two months of occupancy by the defendant raised any question as to any possible ambiguity or mistake in the lease. Reference is made in the prevailing opinion to the quality of the defendant’s testimony as to his understanding regarding the number of terms to which he was entitled under the lease. No clearer statement of his understanding could be made than ‘ ‘ I was interested in indeterminate renewals if the business warranted it right from the start ” and further that ‘ ‘ The lease is drawn exactly as I requested it to be drawn ’ ’. The positive character of this testimony fully justified the trier of the facts in finding “ That there is no ambiguity in the terms of the lease that requires an interpretation by the Court ” and “ That there was no mutual mistake of the parties in the formation of the lease ”.
In the face of this positive proof by the defendant, buttressed by the testimony of the attorney who drafted the lease and who after examination of his notes made at the time of the preparation of the lease stated that the lease was drawn ‘ ‘ in accordance with instructions given to me by Mr. Brooks after conferences between Mr. Brooks and the Meiers ”, the weight which should be accorded to the written lease has not been overbalanced by any other evidence. “It is to be presumed that the written instalment was carefully and deliberately prepared and executed, and, therefore, is evidence of the highest character and will be regarded as expressing the intention of the parties to it until the contrary appears in the most satisfactory manner.” (Christopher & Tenth St. R. R. Co. v. Twenty-third St. Ry. Co., 149 N. Y. 51, 58.) (Also, see, Burns v. City of New York, 213 N. Y. 516, 521.) The instrument which the plaintiffs signed with due formality had been in their possession for a day or *63more and it contains only unambiguous words of common usage and common meaning. Under these circumstances, when judicial intervention is sought to rewrite the language to say something different, the complaining parties are bound to make a very strong showing that they were intentionally misled into signing such an instrument (C. L. Holding Corp. v. Schutt Court Homes, 280 App. Div. 341, affd. 307 N. Y. 648).
In our judgment, upon the record before us, the trial court’s determination is not against the weight of the evidence and should be affirmed.
Williams, P. J., and Del Vecchio, J., concur with Bastow, J.; Goldman and Henry, JJ., dissent and vote to affirm, in opinion.
Judgment and order reversed on the law and facts, with costs and judgment granted in favor of plaintiffs. Certain findings of fact disapproved and reversed and new findings made.